No 1 4 7 7 8

     I N THE SUPREME COURT O F T H E S T A T E O F MONTANA

                                         1 9 79




                                             P e t rtroner,

              -vs-

S"ATE     O F NIONTANA,

                                             Respondent,



SL7ET?EN R. VANDERBECK ,
                                             Petitioner,



S T A T E O F MONTANA,

                                             Respondent.



OItT(;INAJ,    PROCEEDING:

C o u n s e l of R e c o r d :

        For P e t i t i o n e r :

               F r a n c i s J. C o n t e , M i s s o u l a , M o n t a n a

        For R e s p o n d e n t   :

               Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , M o n t a , n , a
               H a r o l d H a n s e r , C o u n t y A t t o r n e y , B i l l i n g s , Montana



                                                        ! S u b m i t t e d on B r i e f s , ,Tune 15, 1.079
                                                                              -


Filed:
M r . J u s t i c e D a n i e l J. S h e a delivered t h e O p i n i o n o f t h e
Court.


         T h e s e c o n s o l i d a t e d c a s e s come b e f o r e - t h i s C o u r t or1 p e t . i t i o : i i

f o r p o s t c o n v i c t i o i ~r e l i e f .    P e t i t i o n e r s G r i f a l d o a n d Vanderheclt

each c l a i m t h a t he i s e n t i t l e d t o d e s i g n a t i o n a s a "nondanqerous

o f f e n d e r f o r p u r p o s e s o f p a r o l e e l i g i b i l i t y " under t h e nands.tory

p r o v i s i o n s of s e c t i o n 95-2206.16(1),               K.C.M.       1 9 4 7 , now s e c t i o n

46-3.8-404 (1) MCA.                D e s i g n a t i o n as a n o n d a n q e r o u s o f f e n d e r

e n a b l e s a p r i s o n e r t o be e l i g i b i e f o r p a r o l e a f t e r he h a s

served one-quarter of h i s sentence.

         G r i f a l d o was c h a r g e d w i t h r o b b e r y , a l l e g e d l y conimitted or1

Arlgust 2 0 , 1 9 7 7 .          G r i f a l d o p l e a d e d g u i l t y , a n d on O c t o b e r 2 7 ,

1 9 7 7 , w a s s e n t e n c e d by t h e Y e l l o w s t o n e County D i s t r i c t Court:

t o f i f t e e n years i n prison.                   Vanderbeck was c o n v i c t e d by j u r y

v e r d i c t i n t h e Yellowstone County D i s t r i c t C o u r t o f a g g r a v a t e d

a s s a u l t a n d u n l a w f i ~ lr e s t r a i n t , a l l e g e d l y c o m n ~ i t t e don J u n e

22, 1978.           011 November 1, 1 9 7 8 , Vanderl?eck w a s s e n t e n c e d t:o

e i g h t y e a r s f o r a g g r a v a t e d a s s a u l t a n d s i x months :for u n l ; ~ w f u ? .

restraint,          sentences t o run concurrently.

         D u r i n g t h e f i v e y e a r s p r e c e d i n g commi.ssion o f t h e i r

o f f e n s e s , n e i t h e r G r i f a l d o n o r V a n d e r b e c k was c o n v i c t e d o f ,

o r i n c a r c e r a t e d f o r , a n o f f e n s e f o r which a s e n t e n c e i n excess

of o n e y e a r c o u l d h a v e b e e n imposed.                 However, n e i t h e r G r i f a i d o

n o r V a n d e r b e c k was d e s i g n a t e d a n o n d a n g e r o u s o f f e n d e r f o r

purposes of p a r o l e e l i g i b i l i t y               .
         On March 2 , 1 9 7 9 , a t t h e r e q u e s t o f t h e Montana Department:

of I n s t i t u t i o n s , t h e Montana Att.orney G e n e r a l i s s u e d an o p i n i o n

r e l a t i n g t o p a r o l e e l i g i b i l i t y of prisoners.                38 A t t y . Gen. Op.

Yo. L O .        in p e r t ] n e n t p a r t , t h e A t t o r n e y G e n e r a l h e l d t h a t a

9 r i s o n e r s e r v i n g a t i m e s e n t e n c e who was n o t e x p r e s s l y designated

"nondanqerous" i n c o n n e c t i o n w i t h a crime c o i m i t t e d a f t e r July I ,
                                                   -- 2 -
1977, i s i n e l i g i b l e f o r p a r o l e u n t i l he h a s s e r v e d one-

h a l f o f h i s s e n t e n c e , l e s s good t i m e .            A s a r e s u l t , petit:.ioners

were c l a s s i f i e d a s i n e l i g i b l e f o r p a r o l e u n t i l one-half                of

t h e l r sentences a r e served.

         P a r o l e e i i . g i h i l . i t y i s g o v e r n e d by s e c t i o n 9 5 - 3 2 L 4 ( 1 ) ,

R.C.M.      1 9 4 7 , now s e c t i o n 46-23-201(1)                MCA, which provides:

         ". .     .   Subject t o the followiny r e s t r i c t i o n s ,
         t h e b o a r d s h a l l r e l e a s e o n p a r o l e by a p p r o p r i a t e
         o r d e r a n y p e r s o n c o n f i n e d i n t h e Montana s t a t . e
         p r i s o n , e x c e p t persons under sentence of d e a t h
         a n d p e r s o n s s e r v i n g s e n t e n c c s imposed u n d e r
         9 5 - 2 2 0 6 ( 3 ) (b), when i n i t s o p i n i o n t h e r e i s r e a s o n -
         a b l e p r o b a b i l i t y t h a t t h e p r i s o n e r c a n be r e l e a s e d
         w i t h o u t detrimc:nt t o himself o r to t h e c o ~ u n u n i t y :

         " l a ) No c o n v i c t s e r v i n g a t i m e s e n t e n c e may b e
         p a r o l e d u n t i l he has served a t l e a s t one-half
         o f h i s f u l l t e r m , l e s s t h e good t i m e a l l o w a n c e
         p r o v i d e d f o r i n 80-1905; e x c e p t t h a t - . o n v i c t
                                                                     a c
         d e s i g n a t e d a s a nondangerous o f f e n d e r under
         V 5 = ' - Z Z-- T K Z ~- - ~ r o E Z - a f n 5 ~ s - s % . T e d o n e -
                       m              3&                 t e -- - -                     ~.
         ---             --          f.              -             good t i m -,
         q u a r t e r ,o f h i s - u l l t e r m , .l e s - t h e -- -
                                                           s                   e
         a l l o w a n c e p r o v i d e d f o r - .- .
                                                 i n 80-1905.  .-   Any o f f e n d e r
         s e r v i n q a t i m e s e n t e n c e may b e p a r o l e d a f t e r h e
         h a s s e r v e d , upon h i s t e r m of s e n t e n c e , 1 7 - l / 2
         years.

         " ( b ) No c o n v i c t s e r v i n q a l i f e s e n t e n c e may b e
         p a r o l e d u n t i l h e h a s s e r v e d 30 y e a r s , l e s s t h e
         good t i m e a l l o w a n c e p r o v i d e d f o r i n 80-1905."
         (Emphasis a d d e d . )

         P e t i t i o n e r s contend t h a t they a r e e n t i t l e d t o d e s i y n a t l o n

a s n o n d a n g e r o u s o f f e n d e r s u n d e r s e c t i o n 95-2206.16(1.),               R.C.M.

1 9 4 7 , now s e c t l o n 4 6 - 1 8 - 4 0 4 l i )     MCA,     whlch p r o v i d e s :

         ".       .   The s e n t e n c i n g c o u r t - h a l l d e s i g n a t e a n
                                                          s
         o f f e n d e r a nondangerous o f f e n d e r f o r purposes o f
         e l i q i b i l i t y f o r p a r o l e u n d e r 95-3214 i f :

         " ( a ) d u r i n g t h e 5 y e a r s p r e c e d i n g t h e commission
         o f t h e o f f e n s e f o r which t h e o f f e n d e r i s b e i n g
         s e n t e n c e d , t h e o f f e n d e r was n e i t h e r c o n v i c t e d
         o f n o r i n c a r c e r a t e d f o r a n o f f e n s e committed i n
         t h i s s t a t e o r any o t h e r j u r i s d i c t i o n f o r which a
         s e n t e n c e t o a t e r m o f imprisonment i n e x c e s s of
         l y e a r c o u l d h a v e b e e n imposed; o--        r

         " (b) t h e c o u r t h a s d e t e r m i n e d , b a s e d on any
         p r e s e n t e n c e r e p o r t and t h e e v i d e n c e p r e s e n t e d
         a t t h e t r i a l and t h e s e n t e n c i n g h e a r i n g , t h a t
         t h e offender does not represent a s u b s t a n t i a l
         danger t o o t h e r persons o r s o c i e t y . "               (Emphasis
         added. )
        ?'he S t a t e c o n c e d e s t h a t u n d e r t h e m a n d a t o r y lanwuage

o f t h e above s t a t u t e p e t i t i o n e r s a r e e n t i t l e d t o d e s i g n a t i o n

a s nondanqerous o f f e n d e r s .            The S t a t e a r g u e s , however, that

i n d e c l i n i n g t o do s o , t h e s e n t e n c i n g c o u r t s i m p l i e d i y determined

t h a t each p e t l t l o n e r represented a " s u b s t a n t l a l danger t o o t h e r

p e r s o n s o r s o c l c t y " u n d e r subsection ( b ) .          The S t a t e t h i ' r e f o r e

u r q e s t h a t w e remand t h e s e c a s e s t o t h e s e n t e n c i n g c o u r t s f o r

d e t e r m i n a t i o n of whether each p e t i t i o n e r s p a r o l e e l i g i b i l i t y

s h o u l d b e l i m i t e d p u r s u a n t t o s e c t i o n 9 5 - 2 2 0 6 ( 3 ) ( b ) , R.C.M.

1947, now s e c t i o n 46-18-202(2)                  MCA, up t o o n e - h a l f     of t h e z r

sentences.

        S e c t i o n 95-2206 ( 3 ) ( b ) p e r n l i t s t h e seritenci-ng c o u r t . t o

impose t h e r e s t r i c t i o n t h a t a d e f e n d a n t b e i n e l i q i h l c f o r

p a r o l e f o r t h e f u l l t e r m o f h l s s e n t e n c e , n o t j u s t halE o f

it,     It states:

        ".       .    Whenever t h e d i s t . r i c t c o u r t i m p o s e s a
        s e n t e n c e of imprisonment i n t h e s t a t e p r i s o n
        f o r a t e r m e x c e e d i n g L y e a r , t h e c o u r t may a l s o
        impose t h e r e s t r i c t i o n t h a t t h e d e f e n d a n t b e
        i n e l i q i b l e f o r p a r o l e and p a r t i c i p a t i o n i n t h e
        p r i s o n c r f u r l o u g h program w h i l e s e r v i n g h i s t e r m .
        I f s u c h a r e s t r i c t i o n i s t o b e i-mposed, t h e
        c o u r t -. h a l l s t a t e t h e r e a s o n s f o r i t i n w r i t i n g .
                    s
        I f t h e court f i n d s t h a t t h e r e s t r i c t i o n is neces-
        s a r y f o r t h e p r o t e c t i o n of s o c i e t y , it s h a l l
        impose t h e r e s t r i c t i o n a s p a r t o f t h e s e n t e n c e
        a n d t h e judgment s h a l l c o n t a i n a s t a t e n i e n t o f
        the reasons f o r t h e restri.ction."                       (Emphasis
        added. )

lJnder t h i s p r o m s i o n , t h e s e n t c n c r n 9 c o u r t "may" impose t h e

r e s t r i c t i o n of p a r o l e i n e l i g i b i l i t y , b u t i n so doing, i t

r n i ~ s t ( " s h a l l " ) s t a t e reasons f o r t h e r e s t r i c t i o n i n writing.

W c a n no more a d o p t t h e i m p l i c : a t i o n u r g e d by t h e S t a t e - -
 e

that. f a i l u r e o r r e f u s a l t o d e s i g n a t e p e t i t i o n e r s a s nonda~nqerous

o f f e n d e r s constitut.ed a determinat.ion of t h e i r dangerousness--

t h a n w e c a n imp1 y t h a t fni.Lure t o i n v o k e s e c t i o n 515-2206 ( 3 ) (b)

constituted a d e t e r m s n a t i o n t h a t r e s t r l c t l o n s o n p e t r t ~ o n e r s "

p a r o l e e l i q i b i l i t y were i n a p p r o p r i a t e ,
         Section 95-2206.16(1),                R.C.M,      1 9 4 7 , now s e c t i o n

46-18-404(li         MCA,     c l e a r l y provides t h a t t h e sentencing

c o u r t " s h a l l " d e s i g n a t e an o f f e n d e r a nondangerous o f f e n d e r

i f e i t h e r o f t h e c o n d i t i o n s o f s u b s e c t i o n ( a ) ' " o r " (b) are
                                                                              -
met.      T h i s s t a t u t e governed t h e D i s t r i c t C o u r t ' s conduct i n

s e n t e n c i n g p e t i t i o n e r s G r i f a l d o and Vanderbeck.         Both G r i f a l d o

a n d V a n d e r b e c k s a t i s f i e d t h e c o n d i t i o n s p e c i f i e d i n su.bsc?ei_io;:i

( a ) , and t h e r e f o r e , t h e s e n t e n c i n g c o u r t s e r r e d i n f a i l i n g
t o d e s i g n a t e 'hem   as n o n d a n q e r o u s o f f e n d e r s .

        ?'he c a s e s a r e remanded t o t h e s e n t e n c i n g c o u r t s w i t h

d i r e c t i o n s t o d e s i g n a t e t h e p e t i t i o n e r s a s nondanyerous

o f f e n d e r s f o r purposes of p a r o l e e l i g i b i l i t y .




                                                                        i , .
                                                                         , . '


I?e C o n c u r :